FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

WHITE TANKS CONCERNED CITIZENS,          
INC.,
                  Plaintiff-Appellant,
                  v.
CARL A. STROCK, Lt. Gen. in his
official capacity as Commander;                No. 07-15659
UNITED STATES ARMY CORPS OF
ENGINEERS; DAVID J. CASTANON, in
his official capacity as Chief of
                                                D.C. No.
                                             CV-06-00703-SRB
the Regulatory Branch of the                    OPINION
United States Army Corps of
Engineers Los Angeles District,
               Defendants-Appellees,
10,000 WEST, LLC; PULTE HOME
CORPORATION,
                     Amicus Curiae.
                                         
        Appeal from the United States District Court
                 for the District of Arizona
         Susan R. Bolton, District Judge, Presiding

                  Argued and Submitted
        October 21, 2008—San Francisco, California

                     Filed April 29, 2009

    Before: Mary M. Schroeder, Dorothy W. Nelson and
            Stephen Reinhardt, Circuit Judges.

                 Opinion by Judge Schroeder


                              4993
4996               WHITE TANKS v. STROCK




                         COUNSEL

Joy E. Herr, Tucson, Arizona, for the plaintiff-appellant.

Mark Haag, Washington, D.C., for the defendants-appellees.


                         OPINION

SCHROEDER, Circuit Judge:

   This environmental dispute is between developers who
dream of building thousands of homes in the now relatively
undisturbed desert near the White Tank Mountains west of
Phoenix, Arizona, and a non-profit organization formed
essentially to oppose such developments. The focus of this
dispute is the adequacy of the study that went into the deci-
sion by the Army Corps of Engineers (“Corps”) to grant a
permit under the Clean Water Act (“CWA”) so that the devel-
opers could fill several ephemeral washes that run through the
project area. The scope of the Corps’ jurisdiction under the
Clean Water Act is not entirely clear after the Supreme
Court’s four-four-one decision in Rapanos v. United States,
547 U.S. 715 (2006), but there has never been any direct chal-
lenge to the exercise of jurisdiction before the Corps in this
                    WHITE TANKS v. STROCK                   4997
case, and the existence of the Corps’ jurisdiction is not dis-
puted before this court.

   Rather, the dispute before us is over which of our own prior
decisions should control. The case boils down to a question
of whether it is factually more similar to our court’s decision
in Save Our Sonoran v. Flowers, 408 F.3d 1113 (9th Cir.
2005) (“SOS”), or to our decision in Wetlands Action Network
v. U.S. Army Corps of Engineers, 222 F.3d 1105 (9th Cir.
2000) (“Wetlands”). In SOS, we held that before the Corps
could grant a permit to fill washes similar in nature to those
at issue in this appeal, the Corps must consider the entire
scope of that development, because the pattern of washes in
the area made any development avoiding the washes impossi-
ble. SOS, 408 F.3d at 1122. In Wetlands, we considered a
project that required filling natural saltwater wetlands, but in
mitigation created a larger freshwater wetland. Wetlands, 222
F.3d at 1110-11. We held that the Corps properly confined its
environmental review to the wetlands and was not required to
study the environmental effects on the upland area, princi-
pally because the development of the upland area could pro-
ceed independent of the wetlands project. Id. at 1116-17.

   The district court in this case, in a thoughtful opinion, con-
cluded it should follow Wetlands because it agreed with the
analysis of the Corps in the district court that the bulk of this
project could be developed independently, without affecting
the area traversed by the washes. Upon a close review of the
district court and administrative records, including the permit
application itself and concerns that the Environmental Protec-
tion Agency (“EPA”) and the Fish and Wildlife Service
(“FWS”) raised before the Corps, we conclude that the
washes here were, in most material respects, more like the
washes in SOS than those in Wetlands. These washes were
dispersed throughout the project area in such a way that, as a
practical matter, no large-scale development could take place
without filling the washes. We therefore hold that the Corps’
Finding of No Significant Impact (“FONSI”) was made on the
4998                WHITE TANKS v. STROCK
basis of too narrow a scope of analysis, and we reverse the
district court.

                      I.   Background

   In sunnier economic times, the town of Buckeye, located in
the western portion of the Phoenix metropolitan area in Mari-
copa County, envisioned itself growing from a community
with a population of 8,500 people to one with about 600,000.
This was to be accomplished through the private development
of a number of new residential master-planned communities.
In preparation for construction of one of these developments,
the Corps issued a dredge and fill permit pursuant to the
Clean Water Act, 33 U.S.C. § 1344(a). The permit was to be
issued to Pulte Home Corporation and 10,000 West, LLC
(“the developers”) to build what was to be known as “Festival
Ranch.”

   The development was to be located in an undeveloped
desert area near the White Tank Mountains and the Has-
sayampa River floodplain, and was to house an estimated
60,000 people. The site occupies 10,105 acres traversed by
approximately 787 acres of washes. 643 acres of these washes
are part of the Hassayampa River floodplain and would not be
disturbed by the development. The remaining 144 acres of
washes are dispersed throughout the development site, and the
projected development would fill 26.8 of those acres.

   The permit, known as a Section 404 permit, was required
because the development would necessitate dredging and fill-
ing of desert washes considered to be within the jurisdiction
of the Army Corps of Engineers pursuant to the Clean Water
Act. See 33 U.S.C. § 1344; 33 C.F.R. § 323.1. The Clean
Water Act provides that “[t]he Secretary may issue permits,
after notice and opportunity for public hearings[,] for the dis-
charge of dredged or fill material into the navigable waters at
specified disposal sites.” 33 U.S.C. § 1344(a). In turn, the Act
defines “navigable waters” as “waters of the United States,
                     WHITE TANKS v. STROCK                   4999
including the territorial seas.” Id. § 1362(7). A Section 404
permit is a major federal action requiring review under the
National Environmental Policy Act (“NEPA”). 42 U.S.C.
§ 4332(2)(C); Tillamook County v. U.S. Army Corps of
Eng’rs, 288 F.3d 1140, 1142 (9th Cir. 2002). Because of the
need for a Section 404 permit, NEPA required the Corps to
investigate whether the dredging and filling would “signifi-
cantly affect[ ] the quality of the human environment.” 42
U.S.C. § 4332(2)(C).

  Neither of the parties to this appeal, plaintiff-appellant
White Tanks Concerned Citizens, Inc. (“WTCC”) and
defendants-appellees Army Corps of Engineers, disputes the
existence of the Corps’ jurisdiction under Section 404 of the
Clean Water Act. The district judge observed that the devel-
opers, amici curiae in both the district court and here, did
question jurisdiction in the district court, but did not raise the
concern in a timely manner before the Corps. The district
court explained it did not consider the jurisdictional issue
because “plaintiff has only challenged the Corps’ obligations
under NEPA, and no party has asserted claims relating to the
court’s jurisdictional determination under the CWA.” The
same is true in this court. Thus no jurisdictional issues that
might arise after the Supreme Court’s divided opinion in
Rapanos are before us.

   The developers applied for a Section 404 dredge and fill
permit on July 1, 2002, so that they could fill in 26.8 acres of
washes and ultimately build Festival Ranch. The Corps issued
a public notice in October 2003, and received a number of
negative comments. Of particular concern to the commenters
was the Corps’ decision to restrict its scope of environmental
analysis to the washes themselves and certain upland areas
directly affected by the dredge and fill activity. The EPA and
the FWS expressed concern that this permit would have unac-
ceptable environmental impacts that would exceed NEPA’s
“significance” threshold. Both EPA and FWS urged the Corps
to conduct a full-scale environmental analysis, including an
5000                WHITE TANKS v. STROCK
Environmental Impact Statement (“EIS”) addressing the
large-scale direct, secondary, and cumulative impacts of the
project. EPA was also concerned about the potential impacts
on the aquatic resources of the area. EPA even indicated that
the Corps should conduct a comprehensive EIS covering not
only the impacts of Festival Ranch, but also the impacts of
many of the other large-scale developments in the Buckeye
area, which would together “transform . . . Buckeye from a
relatively undeveloped landscape into a large suburban com-
munity.”

   Plaintiff-Appellant WTCC also submitted negative com-
ments. WTCC describes itself as an Arizona non-profit public
interest corporation that has been involved in efforts to pre-
serve the White Tank Mountains and surrounding areas since
2000. It urged the Corps both to analyze the impacts from the
entire Festival Ranch project and to conduct a full-scale EIS,
rather than a shorter Environmental Assessment (“EA”) fol-
lowed by a FONSI.

   Despite the negative comments, both governmental and
non-governmental, that the Corps received on its restricted
scope of analysis, the Corps did not expand its analysis or
create an EIS. On July 25, 2005, the Corps instead issued a
FONSI after concluding that the issuance of the dredge and
fill permit would not cause significant environmental impacts
with respect to the areas it considered, i.e., the 787 acres of
washes and the 83.6 acres of uplands immediately adjacent to
the washes.

   WTCC filed this action against the Corps on March 10,
2006, in the United States District Court for the District of
Arizona. The developers appeared as amici curiae. The devel-
opers challenged WTCC’s standing to bring the action. The
district court viewed the affidavit of WTCC’s director and
spokesperson, Kim Beneli, as insufficient for showing injury
in fact. The court nonetheless fully addressed the merits of
                    WHITE TANKS v. STROCK                  5001
WTCC’s claims and ultimately granted summary judgment
for the Corps on the merits.

   Standing is also an issue on appeal, and we reject the devel-
opers’ contention that WTCC’s affidavit is insufficient to
establish standing. We address WTCC’s principle contention
on the merits that the district court erred in upholding the
Corps’ narrow scope of environmental analysis. We do not
reach WTCC’s alternative argument that the Army Corps of
Engineers should have considered the cumulative effects of
Festival Ranch along with all of the other developments con-
templated under the town of Buckeye’s optimistic growth
plan. Such effects are, at this time, even more speculative than
they may have seemed at the time of the Corps’ permit deci-
sion. We conclude that the Corps unreasonably narrowed its
scope of analysis and remand to the district court to enter an
injunction against the issuance of the Section 404 permit until
the requisite environmental analysis is accomplished in accor-
dance with this opinion.

                        II.   Analysis

  A.   Standing

   WTCC’s problem with standing stems from the affidavit
submitted in the district court by its director, Kim Beneli. The
affidavit explains the purpose and history of the organization,
but does not spell out the interests that Beneli personally had
in the area to be developed as Festival Ranch. Instead, the
affidavit states that members of WTCC regularly use the area,
planned as Festival Ranch, for recreational purposes.

   The dispute hinges primarily on whether WTCC, through
this affidavit, has sufficiently alleged an injury in fact and,
therefore, established standing to sue. See Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560-62 (1992) (setting forth the “ir-
reducible constitutional minimum of standing,” which
includes injury). An organization has standing to sue on
5002                WHITE TANKS v. STROCK
behalf of its members if: “(a) its members would otherwise
have standing to sue in their own right; (b) the interests it
seeks to protect are germane to the organization’s purposes;
and (c) neither the claim asserted nor the relief requested
requires the participation of individual members in the law-
suit.” Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d
1141, 1147 (9th Cir. 2000) (quoting Hunt v. Wash. State
Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)). Some of
the individual members of WTCC, therefore, must demon-
strate that they will suffer an injury as a result of the Corps’
action in issuing a Section 404 permit. No one appears to con-
tend that if these members of WTCC can establish injury,
WTCC nevertheless lacks standing for some other reason.

   [1] In environmental cases, the requisite injury for standing
purposes is not necessarily injury to the environment, but
injury to the plaintiff. Friends of the Earth, Inc. v. Laidlaw
Envtl. Servs. (TOC), Inc., 528 U.S. 167, 182 (2000). That
injury element is satisfied if the plaintiff has an aesthetic or
recreational interest in the particular place and that interest
will be impaired by the defendant’s conduct. Ecological
Rights Found., 230 F.3d at 1147; see also Laidlaw, 528 U.S.
at 183.

    Under Laidlaw, then, an individual can establish
    ‘injury in fact’ by showing a connection to the area
    of concern sufficient to make credible the contention
    that the person’s future life will be less enjoyable —
    that he or she really has or will suffer in his or her
    degree of aesthetic or recreational satisfaction — if
    the area in question remains or becomes environ-
    mentally degraded.

Ecological Rights Found., 230 F.3d at 1149.

   [2] The Beneli affidavit states that most of WTCC’s mem-
bers live near the area that is to become Festival Ranch and
that several of its members use that area for “hiking, horse-
                     WHITE TANKS v. STROCK                   5003
back riding[,] and other activities.” The description of the
organization’s purpose tells us that the members of WTCC
must have recreational and aesthetic interests in preserving
the undeveloped nature of the area in question, and those
interests are served by membership in WTCC. This is the very
sort of “tangible, continuing connection to . . . [the] particular
location” that is required for standing. Id. at 1148. The WTCC
has properly alleged that its members “use the affected area
and are persons for whom the aesthetic and recreational val-
ues of the area will be lessened by the challenged activity.”
Laidlaw, 528 U.S. at 183 (internal quotation marks and cita-
tions omitted).

   A closely analogous decision of our court is Ecological
Rights Foundation, which also involved organizational stand-
ing through the affidavits of members. The district court there
determined that the plaintiff organizations lacked standing
because the affidavits did not specifically state that the mem-
bers lived near and regularly used the affected area. 230 F.3d
at 1149. We reversed, holding there was standing, focusing on
the statements of two members of the organizations who
alleged that they had used the affected area in the past and
that they would like to continue using the area in the future.
Id. at 1150.

   [3] In this case, the district court, in denying standing,
looked only to the technical failure of the Beneli affidavit to
allege that she herself used the desert that is to become Festi-
val Ranch. According to her affidavit, however, members of
the organization do regularly use that area for recreational and
aesthetic purposes and want to continue to do so. If Festival
Ranch is built, the members will no longer be able to enjoy
such activities as hiking and horseback riding because the
area will no longer be relatively undisturbed desert. It will
instead be a master-planned community with houses, roads,
and other infrastructure. The affidavit also states that several
members of WTCC live near what is to become Festival
Ranch. Because all these WTCC members would have stand-
5004                WHITE TANKS v. STROCK
ing to sue, WTCC does too because the suit is germane to the
organization’s purpose and the requested relief — in this case
injunctive — does not require individual participation. Id. at
1147. WTCC has shown that the development of Festival
Ranch “threatens imminent and concrete harm to the interests
of [its] members.” Summers v. Earth Island Inst., ___ U.S.
___, 129 S. Ct. 1142, 1150 (2009).

  B.   Scope of the Corps’ Environmental Analysis

   [4] It is important, at the outset, to understand the differ-
ence between the jurisdiction of the Corps under the CWA,
which is limited to “waters of the United States,” and the
scope of analysis required in an environmental evaluation
under NEPA. See, e.g., SOS, 408 F.3d at 1122. The ephemeral
washes that give rise to the jurisdiction of the Corps to con-
sider whether to issue a permit under the CWA represent a
very small number of acres in a very large development. The
scope of the environmental review under NEPA, however,
must be dictated by the environmental effects triggered by the
filling of those washes. As expressed in the regulations them-
selves, the scope of analysis may be expanded well beyond
the waters that provide the initial jurisdictional trigger. The
Corps’ scope of analysis must

    address the impacts of the specific activity requiring
    a [Corps] permit and those portions of the entire
    project over which the district engineer has sufficient
    control and responsibility to warrant federal review. .
    . . Federal control and responsibility will include the
    portions of the project beyond the limits of Corps
    jurisdiction where the cumulative Federal involve-
    ment of the Corps and other Federal agencies is suf-
    ficient to grant legal control over such additional
    portions of the project.

33 C.F.R. Pt. 325 App. B §§ 7(b)(1), 7(b)(2)(A).
                    WHITE TANKS v. STROCK                   5005
   [5] We held in SOS that where a development could not go
forward without a permit, then the Federal involvement was
sufficient to grant “Federal control and responsibility” over
the project within the meaning of the regulation. 408 F.3d at
1121-24. The United States Supreme Court’s decision in Pub-
lic Citizen is not to the contrary. In that case, the Supreme
Court held that an agency did not have to take into account
certain environmental effects in its EA because that agency
had “no ability to countermand the President’s lifting of the
moratorium” on trucks from Mexico; therefore, it was not the
agency’s action that was the proximate cause of the negative
environmental impacts. Dep’t of Transp. v. Pub. Citizen, 541
U.S. 752, 766-67 (2004). In SOS, this court determined that
it was the Corps’ issuance of the Section 404 permit that
allowed the development to occur, and it was the issuance of
the permit itself that caused the environmental effects. SOS,
408 F.3d at 1124.

   [6] The number of factual scenarios possible are infinite,
but the parties, and the district court, all appear to agree that
our decisions in Wetlands and SOS represent two ends of the
spectrum. At one end, the jurisdictional waters are concen-
trated in certain areas, making it easy to build around them,
so that substantial development can go forward without a Sec-
tion 404 permit. In these cases, the Corps’ analysis may be
limited to the effect on the waters. Wetlands is closer to this
end of the spectrum. At the other end of the spectrum, the
waters are dispersed throughout the site, so that any construc-
tion on the site would be impossible without affecting the
waters, and a Section 404 permit would be required for any
building. In these cases, the Corps’ analysis must include the
effects of the entire development. This is the end of the spec-
trum that SOS illustrates.

   Thus, in Wetlands, this court upheld the Corps’ narrow
scope of analysis, which was limited to the impacts of activi-
ties covered by the permit rather than the impacts associated
with the entire development project. 222 F.3d at 1110, 1113.
5006                WHITE TANKS v. STROCK
This court reasoned that a major portion of the development
project could proceed without any federal Section 404 permit
and that the development would result in no net loss of wet-
lands, due to mitigation efforts by the developer. Moreover,
this court reasoned that the filling of the wetlands was not suf-
ficiently related to the rest of the development. Id. at 1110-11,
1117. We later described Wetlands in just this way:

    [T]he wetland portion of the development was a sep-
    arate and independent phase of the master project,
    that the wetland portion of the project did not have
    to be completed for the master plans to continue or
    to exist, and that, in fact, during the period of the
    injunction, the master plan continued while the wet-
    land project was stayed.

SOS, 408 F.3d at 1124 (citing Wetlands, 222 F.3d at 1110-11,
1117).

   In SOS, this court upheld a district court’s preliminary
injunction that prohibited development unless the Corps con-
ducted a more expanded scope of analysis. The waters in that
case were not concentrated in particular areas, as they were in
Wetlands, but were instead dispersed throughout the develop-
ment property to such an extent the court said that the
“washes affect the entire property.” SOS, 408 F.3d at 1118.
Because the waters were so diffused, “like capillaries through
tissue,” no development could proceed without filling the
waters. Id. at 1122. This court concluded that “[t]he NEPA
analysis should have included the entire property.” Id.

   The Corps, and the district court, viewed this case as closer
to Wetlands because they both found that most of the area of
the Festival Ranch site could be developed without filling in
the ephemeral washes. The Corps and the district court thus
assumed that a viable large-scale development could proceed
apart from the lands containing the washes. In the parlance of
NEPA, there was a feasible “no-action alternative” because
                    WHITE TANKS v. STROCK                  5007
no federal action, i.e., the issuance of a permit, would be
required for some large-scale development to proceed.

   This is not an accurate description of the situation as
reflected in the administrative record, however. The develop-
ers’ own application for a Section 404 permit admits that a
“no-action alternative” was not feasible, because the result
would not be a cohesive master-planned community. The
result would be isolated clusters of development, which
would not be connected to each other. This is because the
washes that would have to be filled are not all confined to par-
ticular portions of the development site. As the developers’
application described it, without the fill permit, there would
not be a single community, which is the intent of Festival
Ranch, but instead, different “pods” with “restricted access
and limited connectivity.” The developers also conceded that
a denial of a permit would “force abandonment of the Festival
Ranch Master Plan.” In a June 2005 letter to the Corps, the
EPA pointed out that the developers admitted that they “can-
not build a master-planned community of at least 3,000 acres
within the confines of a 10,105-acre project area without fill-
ing 26.8 acres of waters of the U.S.” Accordingly, the devel-
opers did need the Section 404 permit. There was no feasible
“no-action alternative.”

   [7] In contending an EIS was nevertheless not required, the
developers, and the district court, have stressed the relatively
tiny percentage of acreage of the overall project that would
have to be filled in, and appear to suggest that any percentage
of acreage less than the 5% at issue in SOS would be insuffi-
cient to trigger an expanded scope of analysis. This funda-
mentally contravenes the reasoning of SOS, and of Wetlands
for that matter. Those cases emphasized the relationship
between the jurisdictional waters and the projects for which
the dredge and fill permits were sought. It is not the quantity
of the water that matters, but the fact that the waters will be
affected, and further, whether the waters must be affected to
fulfill the project’s goals. In fact, the washes at issue in SOS
5008                 WHITE TANKS v. STROCK
were so small that the district court described them as “capil-
laries” and as “lines run[ning] through graph paper.” SOS,
408 F.3d at 1122, 1123. Admittedly, waters at issue in Wet-
lands constituted only 2.6% of the site, less than the 5% in
SOS. This court upheld the Corps’ limited scope of analysis,
however, not because of the small percentage, but because
“the project certainly could proceed without the permit and,
as the Corps notes, is currently proceeding without the per-
mit.” Wetlands, 222 F.3d at 1117 (emphasis in original). Here,
the developers themselves have told the Corps that, without
the permit, the project as they conceive it, could not proceed.

   During the administrative proceedings in this case, other
federal agencies expressed concerns about the Corps’ limited
scope of analysis, asking the Corps to conduct a fuller EA or
even an EIS. The same was true in SOS where we observed
that when other federal agencies suggest to the Corps that the
Corps has inappropriately failed fully to consider the effects
of a project, this court is more likely to find that the Corps has
acted in an arbitrary and capricious manner. SOS, 408 F.3d at
1122 (“It is significant at the onset to recall that two federal
agencies, the EPA and the FWS — not the usual suspects in
opposing the action of a federal agency — disagreed with the
acreage limitations set forth in the permit applications and
thus with the Corps’ interpretation of its NEPA responsibili-
ty.”). Moreover, in Wetlands, where this court held that the
Corps’ limited scope of analysis was proper, EPA and FWS,
during the administrative proceedings, withdrew their objec-
tions. Wetlands, 222 F.3d at 1112. In this case, as in SOS,
both the EPA and FWS disagreed with the Corps’ narrow
scope of analysis, and continued to disagree throughout the
administrative NEPA review.

   [8] Because this project’s viability is founded on the Corps’
issuance of a Section 404 permit, the entire project is within
the Corps’ purview. SOS makes this clear. 408 F.3d at 1124.
In SOS, we affirmed an injunction barring any development
pending adequate environmental review. We did so
                   WHITE TANKS v. STROCK                5009
“[b]ecause no development could occur without impacting
jurisdictional waters.” Id. The same is true here.

   [9] The judgment of the district court is REVERSED and
the matter REMANDED for entry of an appropriate injunc-
tion against the issuance of a Section 404 permit until the
Corps performs the requisite environmental analysis in accor-
dance with this opinion.

  REVERSED and REMANED.